—In a proceeding, inter alia, to invalidate a petition designating Arnaldo A. Ferraro as a candidate in a primary election to be held on September 12, 1995, for the nomination of the Republican Party as its candidate for the position of Male State Committee Member in the 49th Assembly District, the appeal, as limited by the appellant’s brief, is from so much of a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 9, 1995, as granted that branch of the petition which was to invalidate the petition designating Arnaldo A. Ferraro as a candidate and directed the removal of his name from the ballot.
Ordered that the judgment is reversed insofar as appealed from, on the law, without costs or disbursements, the proceeding is dismissed, and the Board of Elections is directed to place the name of Arnaldo A. Ferraro on the appropriate ballot.
The petitioners were required to file an order to show cause and a petition with the Clerk of the Court to commence this proceeding, and their failure to do so renders this proceeding jurisdictionally defective (see, CPLR 304; Matter of Zicari v *771Stewart, 207 AD2d 951; Matter of Isabella v Hotaling, 207 AD2d 648).
In light of our determination, we need not reach the parties’ remaining contentions. Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.